Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
	This is in response to the Application filed September 21, 2020, in which Claims 19-38 are currently pending.
	
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


1.	Claims 19-38 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “softer” in claims 19, 26, and 33 is a relative term which renders the claim indefinite. The term “softer” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is unclear how the term softer is to be applied to the metes and bounds of the recited layers.
Claims 19, 26, and 33 recite “the inclined sidewall having a second height, wherein the second height increases towards a periphery of the shock-absorbing portion”. The claimed limitation is indefinite as it is unclear how the sidewall has a height that increases toward its own periphery; i.e. the sidewall is a periphery of the shock-absorbing portion. Claims 19, 26, and 33 are rejected as best understood by examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
2.	Claims 19-38 is/are rejected under 35 U.S.C. 103 as being unpatentable over Heathcote (US 2013/0104420) in view of Jesinsky (US 4,530,173).
Regarding Claim 19, Heathcote discloses a ballet shoe configured to be worn by a wearer when the wearer is ballet dancing (para.26), the ballet shoe (Fig.4F) comprising: a flexible shoe body (401,403) including a forefoot portion, a heel portion opposite the forefoot portion, and a midfoot portion between the heel portion and the forefoot portion (as seen in Fig.4F), wherein the shoe body includes a first layer (401) and a second layer (403); and a front traction pad (front half of 472) positioned at the forefoot portion of the flexible shoe body; a rear traction pad (412) positioned at the heel portion of the flexible shoe body; and a metatarsal pad (rear half of 472) positioned at an interior portion of the forefoot portion of the flexible shoe body, wherein at least a portion of the metatarsal pad is aligned with the front traction pad (as seen in Fig.4D); an integrated heel member (420) positioned at the heel portion of the flexible shoe body such that the heel member is sandwiched between the first layer and the second layer of the shoe body (para.129), the heel member comprising a support portion (420 is a support portion) comprising a bottom region (i.e. horizontal extension of 420); a top region (i.e. vertical extension of 420) extending upwardly from the bottom region to a first height (as seen in Fig.4F), wherein the top region has a rear wall defining a rear portion of the support portion (see annotated Figure below); and lateral sidewalls extending forwardly the rear wall (see annotated Figure below; and a shock-absorbing portion (413; para.128) disposed at the bottom region of the support portion (as seen in Fig.4F), the shock-absorbing portion having a bottom portion (i.e. bottom surface of 413), wherein, when the ballet shoe is being worn by the wearer, the ballet shoe substantially conforms to the shape of the wearer's foot (as seen in Fig.4A-B). Heathcote does not disclose the shock-absorbing portion having an inclined sidewall extending upwardly from a periphery of the bottom portion such that the inclined sidewall cups a wearer's heel, wherein the second height increases towards a periphery of the shock-absorbing portion, wherein the shock-absorbing portion comprises a first layer; a second layer on the first layer, and a third layer on the second layer. However, Jesinsky teaches a shock-absorbing portion (Fig.1) having an inclined sidewall (i.e. sidewall seen in Fig.3) extending upwardly from a periphery of a bottom portion (i.e. bottom surface of 8) such that the inclined sidewall cups a wearer's heel (Col.2, lines 43-49), the inclined sidewall having a second height that increases towards a periphery of the shock-absorbing portion (as seen in Fig.1 & 3, the height of the sidewall increases from the front end to the back end “periphery” of the shock-absorbing portion), wherein the shock-absorbing portion comprises a first layer (8); a second layer (6) on the first layer, and a third layer (4) on the second layer (as seen in Fig.1 & 3), wherein the layers are soft (Col.2, lines 11-13).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have substituted the shock absorbing portion of Heathcote for the shock absorbing portion of Jesinsky, as a simple substitution of one well known type of heel shock absorbing portion for another, in order to yield the predictable result of providing a comfortable shock absorbing portion under a user’s heel. When in combination, Heathcote and Jesinsky teach the inclined sidewall (of Jesinsky) having a second height less than the first height (of Heathcote’s vertical extension of 420), and the inclined sidewall cups a wearer's heel when the wearer's foot is positioned in the dance shoe assembly.
Heathcote and Jesinsky disclose the invention substantially as claimed above. Jesinsky does not disclose wherein the second shock layer is softer than the first layer and, wherein the third layer is softer than the second layer. However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the second layer of Jesinsky to be softer than the first layer, and the third layer of Jesinsky to be softer than the second layer, in order to provide the optimum level of cushioning and support to a user’s heel region. Additionally, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. See MPEP 2144.07. Further, "When there is a design need or market pressure to solve a problem and there are a finite number of identified, predictable solutions, a person of ordinary skill has good reason to pursue the known options within his or her technical grasp.  If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense." The claim would have been obvious because the design incentives or market forces provided a reason to make an adaptation, and the invention resulted from application of the prior knowledge in a predictable manner.  	

	

    PNG
    media_image1.png
    398
    623
    media_image1.png
    Greyscale


Regarding Claim 20, When in combination Heathcote and Jesinsky teach a ballet shoe of Claim 19, wherein the shock-absorbing portion is selected from the group consisting of polyurethane (Jesinsky: Col.2, lines 11-13), memory foam, slow recovery foam, and one or more gels.

Regarding Claim 21, Heathcote discloses a ballet shoe of Claim 19, wherein the shoe body (401) is selected from the group consisting of canvas, leather, nylon, and cotton (para.25).

Regarding Claim 22, Heathcote discloses a ballet shoe of Claim 19, wherein the shoe body (401) is canvas (para.25).

Regarding Claim 23, Heathcote discloses a ballet shoe of Claim 19, wherein the heel member (420) is fixedly attached to the shoe body (401,403)(para.129).

Regarding Claim 24, Heathcote discloses a ballet shoe of Claim 19, wherein the support portion (420) is selected from the group consisting of plastic, metal, and fiberboard (para.23-24).

Regarding Claim 25, Heathcote discloses a ballet shoe of Claim 19, wherein the shoe body (401) is selected from the group consisting of canvas, leather, nylon, and cotton (para.25), and the support portion (420) is at least one of plastic, metal, and fiberboard (para.23-24).

Regarding Claim 26, Heathcote discloses a ballet shoe configured to be worn by a wearer when the wearer is ballet dancing (para.26), the ballet shoe (Fig.4F) comprising: a flexible shoe body (401,403) including a forefoot portion, a heel portion opposite the forefoot portion, and a midfoot portion between the heel portion and the forefoot portion (as seen in Fig.4F), wherein the shoe body includes a first layer (401) and a second layer (403); and an integrated heel member (420) positioned at the heel portion of the flexible shoe body such that the heel member is sandwiched between the first layer and the second layer of the shoe body (para.129), the heel member comprising a support portion (420 is a support portion) comprising a bottom region (i.e. horizontal extension of 420); a top region (i.e. vertical extension of 420) extending upwardly from the bottom region to a first height (as seen in Fig.4F), wherein the top region has a rear wall defining a rear portion of the support portion (see annotated Figure above); and lateral sidewalls extending forwardly the rear wall (see annotated Figure above); and a shock-absorbing portion (413; para.128) at the bottom region of the support portion (as seen in Fig.4F), the shock-absorbing portion having a bottom portion (i.e. bottom surface of 413), and wherein, when the ballet shoe is being worn by the wearer, the ballet shoe conforms to the shape of the wearer's foot (as seen in Fig.4A-B). Heathcote does not disclose the shock-absorbing portion having an inclined sidewall extending upwardly from a periphery of the bottom portion such that the inclined sidewall cups a wearer's heel, the inclined sidewall having a second height that increases towards a periphery of the shock-absorbing portion, wherein the shock-absorbing portion comprises a top layer, a bottom layer, and a middle layer between the top and bottom layers. However, Jesinsky teaches a shock-absorbing portion (Fig.1) having an inclined sidewall (i.e. sidewall seen in Fig.3) extending upwardly from a periphery of a bottom portion (i.e. bottom surface of 8) such that the inclined sidewall cups a wearer's heel (Col.2, lines 43-49), the inclined sidewall having a second height that increases towards a periphery of the shock-absorbing portion (as seen in Fig.1 & 3, the height of the sidewall increases from the front end to the back end “periphery” of the shock-absorbing portion), wherein the shock-absorbing portion comprises a top layer (4), a bottom layer (8), and a middle layer (6) between the top and bottom layers (as seen in Fig.1 & 3), wherein the layers are soft (Col.2, lines 11-13).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have substituted the shock absorbing portion of Heathcote for the shock absorbing portion of Jesinsky, as a simple substitution of one well known type of heel shock absorbing portion for another, in order to yield the predictable result of providing a comfortable shock absorbing portion under a user’s heel. When in combination, Heathcote and Jesinsky teach the inclined sidewall (of Jesinsky) having a second height less than the first height (of Heathcote’s vertical extension of 420), and the inclined sidewall cups a wearer's heel when the wearer's foot is positioned in the dance shoe assembly.
Heathcote and Jesinsky disclose the invention substantially as claimed above. Jesinsky does not disclose wherein the top layer is softer than the middle layer and the middle layer is softer than the bottom layer. However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the top layer of Jesinsky to be softer than the middle layer, and the middle layer of Jesinsky to be softer than the bottom layer, in order to provide the optimum level of cushioning and support to a user’s heel region. Additionally, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. See MPEP 2144.07. Further, "When there is a design need or market pressure to solve a problem and there are a finite number of identified, predictable solutions, a person of ordinary skill has good reason to pursue the known options within his or her technical grasp.  If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense." The claim would have been obvious because the design incentives or market forces provided a reason to make an adaptation, and the invention resulted from application of the prior knowledge in a predictable manner.  	

Regarding Claim 27, When in combination Heathcote and Jesinsky teach a ballet shoe of Claim 26, wherein the shock-absorbing portion is selected from the group consisting of polyurethane (Jesinsky: Col.2, lines 11-13), memory foam, slow recovery foam, and one or more gels.

Regarding Claim 28, Heathcote discloses a ballet shoe of Claim 26, wherein the shoe body (401) is selected from the group consisting of canvas, leather, nylon, and cotton (para.25).

Regarding Claim 29, Heathcote discloses a ballet shoe of Claim 26, wherein the shoe body (401) is canvas (para.25).

Regarding Claim 30, Heathcote discloses a ballet shoe of Claim 26, wherein the heel member (420) is fixedly attached to the shoe body (401,403)(para.129).

Regarding Claim 31, Heathcote discloses a ballet shoe of Claim 26, wherein the support portion (420) is selected from the group consisting of plastic, metal, and fiberboard (para.23-24).

Regarding Claim 32, Heathcote discloses a ballet shoe of Claim 26, wherein the shoe body (401) is selected from the group consisting of canvas, leather, nylon, and cotton (para.25), and the support portion (420) is at least one of plastic, metal, and fiberboard (para.23-24).

Regarding Claim 33, Heathcote discloses a ballet shoe configured to be worn by a wearer when the wearer is ballet dancing (para.26), the ballet shoe (Fig.4F) comprising: a flexible shoe body (401,403) including a forefoot portion, a heel portion opposite the forefoot portion, and a midfoot portion between the heel portion and the forefoot portion (as seen in Fig.4F), wherein the shoe body includes a first layer (401) and a second layer (403); and one or more traction pads (412,472) positioned at an exterior surface of the shoe body; an integrated heel member (420) positioned at the heel portion of the flexible shoe body such that the heel member is sandwiched between the first layer and the second layer of the shoe body (para.129), the heel member comprising a support portion (420 is a support portion) comprising a bottom region (i.e. horizontal extension of 420); a top region (i.e. vertical extension of 420) extending upwardly from the bottom region to a first height (as seen in Fig.4F), wherein the top region has a rear wall defining a rear portion of the support portion (see annotated Figure above); and lateral sidewalls extending forwardly the rear wall (see annotated Figure above); and a shock-absorbing portion (413; para.128) at the bottom region of the support portion (as seen in Fig.4F), the shock-absorbing portion having a bottom portion (i.e. bottom surface of 413), wherein, when the ballet shoe is being worn by the wearer, the ballet shoe generally conforms to the shape of the wearer's foot (as seen in Fig.4A-B). Heathcote does not disclose the shock-absorbing portion having an inclined sidewall extending upwardly from a periphery of the bottom portion such that the inclined sidewall cups a wearer's heel, the inclined sidewall having a second height that increases towards a periphery of the shock-absorbing portion, wherein the shock-absorbing portion comprises a first layer and a second layer. However, Jesinsky teaches a shock-absorbing portion (Fig.1) having an inclined sidewall (i.e. sidewall seen in Fig.3) extending upwardly from a periphery of a bottom portion (i.e. bottom surface of 8) such that the inclined sidewall cups a wearer's heel (Col.2, lines 43-49), the inclined sidewall having a second height that increases towards a periphery of the shock-absorbing portion (as seen in Fig.1 & 3, the height of the sidewall increases from the front end to the back end “periphery” of the shock-absorbing portion), wherein the shock-absorbing portion comprises a first layer (8) and a second layer (6) (as seen in Fig.1 & 3), wherein the layers are soft (Col.2, lines 11-13).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have substituted the shock absorbing portion of Heathcote for the shock absorbing portion of Jesinsky, as a simple substitution of one well known type of heel shock absorbing portion for another, in order to yield the predictable result of providing a comfortable shock absorbing portion under a user’s heel. When in combination, Heathcote and Jesinsky teach the inclined sidewall (of Jesinsky) having a second height less than the first height (of Heathcote’s vertical extension of 420), and the inclined sidewall cups a wearer's heel when the wearer's foot is positioned in the dance shoe assembly.
Heathcote and Jesinsky disclose the invention substantially as claimed above. Jesinsky does not disclose wherein a softness of the first layer is greater than a softness of the second layer. However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the first layer of Jesinsky to be softer than the second layer, in order to provide the optimum level of cushioning and support to a user’s heel region. Additionally, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. See MPEP 2144.07. Further, "When there is a design need or market pressure to solve a problem and there are a finite number of identified, predictable solutions, a person of ordinary skill has good reason to pursue the known options within his or her technical grasp.  If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense." The claim would have been obvious because the design incentives or market forces provided a reason to make an adaptation, and the invention resulted from application of the prior knowledge in a predictable manner.  	

Regarding Claim 34, When in combination Heathcote and Jesinsky teach a ballet shoe of Claim 33, wherein the shock-absorbing portion is selected from the group consisting of polyurethane (Jesinsky: Col.2, lines 11-13), memory foam, slow recovery foam, and one or more gels.

Regarding Claim 35, Heathcote discloses a ballet shoe of Claim 33, wherein the shoe body (401) is selected from the group consisting of canvas, leather, nylon, and cotton (para.25).

Regarding Claim 36, Heathcote discloses a ballet shoe of Claim 33, wherein the shoe body (401) is canvas (para.25).

Regarding Claim 37, Heathcote discloses a ballet shoe of Claim 33, wherein the heel member (420) is fixedly attached to the shoe body (401,403)(para.129).

Regarding Claim 38, Heathcote discloses a ballet shoe of Claim 33, wherein the support portion (420) is selected from the group consisting of plastic, metal, and fiberboard (para.23-24).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEGAN E LYNCH whose telephone number is (571)272-3267. The examiner can normally be reached Monday to Friday, 8:00am-4:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoa Huynh can be reached on 571-272-4888. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MEGAN E LYNCH/Primary Examiner, Art Unit 3732